Citation Nr: 1450322	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO. 10-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus, prior to October 4, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1978. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. Prior to October 4, 2011, the Veteran's GERD was manifested by periods of epigastric pain and vomiting; the GERD was not manifested by considerable or severe impairment of health.

2. Since October 4, 2011, the Veteran's GERD was manifested by weekly epigastric pain, significant regurgitation with aspiration, and pyrosis productive of considerable impairment of health.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for GERD, prior to October 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).

2. The criteria for an initial rating in excess of 30 percent for GERD, from October 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2007 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, and the statements of the Veteran.

In August 2011 the Board remanded the Veteran's claim to obtain outstanding treatment records and a current VA examination.  The claims folder contains a letter sent to the Veteran in August 2011 requesting that he identify and authorize the release of any information regarding the treatment of his GERD.  No additional pertinent evidence has been identified by the Veteran.  Further, the claims folder contains outstanding VA treatment reports from April 2009 until April 2012.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

Additionally, a VA examination was conducted in October 2011.  The Board finds the examination obtained to be adequate in this case.  The examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided opinion and diagnoses supported by the medical record and adequate rationale.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  Thus the Board finds that the prior remand instructions have been substantially completed with respect to the October 2011 examination  Dyment, at 146-47; Stegall, at 268.  While the Veteran's representative requested that a current VA examination be conducted, neither the Veteran nor the representative have indicated that the Veteran's GERD has increased in severity since the October 2011 examination.  The medical record since that examination also does not indicate that the Veteran's GERD has worsened.  The "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  As such, a new examination is not necessary.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Increased Rating - GERD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The RO has evaluated the Veteran's GERD as analogous to a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7346 best approximates the anatomical localization and symptomatology of the Veteran's GERD and that there are no other potential Codes under which to accurately rate his disability.  Therefore the Veteran's GERD is best evaluated under this Diagnostic Code.  

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114.

III. GERD - Prior to October 4, 2011

The Veteran's GERD is currently rated as 10 percent disabling prior to October 4, 2011, and 30 percent disabling thereafter.  The most probative evidence prior to October 4, 2011 consists primarily of private treatment records and an April 2009 VA examination.  Private treatment reports from May 2007 indicate that the Veteran experienced chest discomfort that was more similar to a burning sensation.  An August 2007 report reflects that the Veteran's chest pain had resolved.  A July 2008 report reflects that the Veteran was experiencing pain across his upper abdomen.  No weight loss, anemia, melena, hematemesis, or dysphagia were noted in any of the private treatment reports.  The April 2009 VA examination report indicates that the Veteran experienced frequent vomiting, epigastric burning, and occasional aspiration.  No anemia was noted.  The examiner opined that GERD symptoms had a mild to moderate effect on the Veteran's chores and no effect on his activities of daily living.

As described, the Veteran's GERD symptoms, prior to October 4, 2011, consist primarily of epigastric pain with regurgitation.  The evidence does not reflect that these symptoms were productive of considerable impairment of health.  The April 2009 examiner opined that the Veteran's symptoms had a mild to moderate effect on his chores and no effect on his activities of daily living.  There were no symptoms of dysphagia, anemia, melena, hematemesis, or weight loss.  The Board acknowledges the Veteran's reports of having to restrict his diet, take medication, difficulty sleeping and the impact this had on his marital relationship.  However, prior to October 4, 2011, the evidence simply does not support a finding that his GERD symptoms were productive of considerable impairment of health.  Taking medication and restricting diet, where these activities produce no physical side effects, is not productive of considerable impairment of health.  As described, the Veteran's symptoms only had a mild to moderate effect on his chores and no effect on his activities of daily living.  While the Veteran may have experience epigastric distress, regurgitation, and pain during this period, the evidence reflects that the severity of these symptoms was mild and therefore more closely approximated a 10 percent evaluation.  As such, the evidence weighs against finding that an initial rating in excess of 10 percent is warranted prior to October 4, 2011.

IV. GERD - From October 4, 2011

The most probative evidence for this period consists of the October 2011 VA examination report.  The report reflects that the Veteran's GERD was productive of epigastric burning pain once a week, pyrosis approximately two times a week, and very significant regurgitation with coughing and choking.  The report also makes it clear that the Veteran's regurgitation, particularly occurring at night, is disruptive of his sleep, causing him to frequently get fewer than three hours of sleep a night.  This leads the Veteran to be tired during the day, limiting his activities.  No melena, hematochezia, or weight loss were noted.  The examiner opined that the Veteran's GERD was significant with severe regurgitation, and that his chest pain was likely related to GERD.

The Veteran's GERD symptoms during this period more closely approximate a 30 percent rating.  The October 2011 examiner opined that the Veteran's symptoms were significant at this point.  The evidence also reflects that the severity and frequency of his chest pain, regurgitation and epigastric burning had increased during this period.  Additionally, the Veteran's regurgitation was so severe at this time as to interrupt his sleep, causing him to be tired during the day and limiting his activities.  As described, the Veteran's GERD symptoms were productive of considerable impairment to his health during this period.  As such, a 30 percent rating is warranted.

However, at no point during this period were the Veteran's symptoms productive of severe impairment of health.  The Veteran did not experience material weight loss, anemia, melena, or hematemesis at any point.  While the Veteran's regurgitation and epigastric burning are significant during this period and did in fact cause considerable problems with regards to the Veteran's sleep, they did not severely impact his health.  Of note is an April 2012 VA treatment report that reflects the Veteran's GERD was unchanged and usually well-controlled by medication.  Additionally, the report indicates the Veteran's weight had increased.  The record is negative for any hospitalizations for his GERD or indications of weight loss or malnutrition.  As the Veteran's GERD symptoms were not productive of severe impairment of health and did not include melena, anemia, weight loss, or hematemesis, a rating in excess of 30 percent for this period is not warranted.



V. Extraschedular consideration

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's GERD symptoms include epigastric pain, regurgitation with aspiration, and pyrosis.  These symptoms are specifically contemplated by the rating criteria under Diagnostic Code 7346.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss.  He has not alleged that he is unemployable on account of his GERD.  The April 2009 VA examination report reflects that the Veteran retired due to eligibility.  Thus, the issue of a TDIU is not reasonably raised by the record for this disability.











ORDER

Entitlement to an initial rating in excess of 10 percent for GERD with Barrett's esophagus, prior to October 4, 2011, is denied.

Entitlement to an initial rating in excess of 30 percent for GERD with Barrett's esophagus, from October 4, 2011, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


